Exhibit 10.01



SEPARATION AGREEMENT
 


This Separation Agreement (“Agreement”) is entered into between Gregory S. Clark
(“Executive”) and Symantec Corporation (the “Company”).  Executive and the
Company are sometimes herein referred to individually as a “Party” and
collectively as the “Parties.” The Company accepts the Executive’s resignation
as President and Chief Executive Officer of the Company pursuant to the
following terms.
 
1.            Separation Date:  Executive’s last day of employment with the
Company is May 9, 2019 (the “Separation Date”). Executive will continue to
receive his base salary and continue in Company’s benefits programs, subject to
the terms and conditions of such programs through the Separation Date. 
Executive agrees to, and by his signature below hereby does, resign from all
positions, if any, that he may hold at the Company or any of its affiliated
entities as a director, officer, manager, member, trustee or otherwise by reason
of his employment with the Company, including as a member of the Board of
Directors of the Company (the “Board”), effective as of the Separation Date. 
The Current Report on Form 8-K to be filed on May 9, 2019 shall state that: “On
May 9, 2019, Gregory S. Clark resigned from his roles as President and Chief
Executive Officer of the Company and from the Board.”  The Company shall file
the Agreement as an exhibit to its Current Report on Form 8-K which references
Executive's separation and the Agreement.
 
2.            Final Wages: The Company shall pay Executive for all wages,
salary, bonuses, commissions, reimbursable expenses, accrued vacation (if any),
and any similar payments due Executive from the Company as of the Separation
Date and through the date of payment. Executive agrees to submit to the Company,
no later than ten (10) business days following the Separation Date, any
outstanding expenses for reimbursement; such requests will be processed and, if
approved, paid in accordance with the Company’s standard expense reimbursement
policies.
 
3.            Return of Company Property:  By signing this Agreement, Executive
hereby represents and warrants to the Company that Executive shall return to the
Company on the Separation Date any and all property or data of the Company of
any type whatsoever that may have been in Executive’s possession or control,
including all keys, files, records (and copies thereof), equipment (including,
but not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones and pagers), and any other Company-owned property in
his possession or control and shall leave intact all electronic Company
documents, including, but not limited to, those that Executive developed or
helped to develop during his employment.
 
4.            Non-disparagement:  In addition to any other existing obligations
regarding non-disparagement, (i) Executive agrees that Executive will not,
whether orally or in writing, make any disparaging statement or comments, either
as fact or as opinion, about the Company or its products and services, business,
technologies, market position, agents, representatives, directors, officers,
shareholders, attorney’s, employees, vendors, affiliates, successors or assigns,
or any person acting by, through, under or in concert with any of them, and (ii)
the Company agrees that the Company, in its official, public or private
statements, will not, and will use its best efforts to ensure that the current
members of the Board and executive officers, for so long as they remain employed
by or providing Board service to the Company, shall not make any disparaging
statement or comments, either as fact or as opinion about Executive, including
about Executive’s leadership at the Company. Nothing in this Agreement
(including any agreements incorporated by reference herein) shall prohibit or
restrict Executive or the Company from (a) initiating communications directly
with, cooperating with, providing information to, causing information to be
provided to, or otherwise assisting in an investigation by any governmental or
regulatory agency, entity, or official(s) (collectively, “Governmental
Authorities”) regarding a possible violation of any law; (b) responding to any
inquiry or legal process directed to Executive individually from any such
Governmental Authorities; (c) testifying, participating or otherwise assisting
in an action or proceeding by any such Governmental Authorities relating to a
possible violation of law; or (d) making any other disclosures that are
protected under the whistleblower provisions of any applicable law.  Nothing in
this section shall prohibit Executive or the Company from providing truthful
information in response to a subpoena or other legal process.
 

--------------------------------------------------------------------------------



5.            Indemnification: Executive will continue to be covered to the
fullest extent by any indemnification agreement in place between Executive and
the Company, and remain named as an insured on the director and officer
liability insurance policy currently maintained by the Company.
 
6.            Complete and Voluntary Agreement:  This Agreement, together with
the Non-Competition Agreement between the Company and Executive dated June 12,
2016, the Symantec Confidentiality and Intellectual Property Agreement and the
Blue Coat Proprietary Information and Inventions Agreement, constitute the
entire agreement between Executive and the Company with respect to the subject
matter hereof and supersedes all prior negotiations and agreements, whether
written or oral, relating to such subject matter, including the Employment
Letter between the Company and Executive dated June 12, 2016 and the 2018 PRSU
Agreement.
 
7.            Governing Law:  This Agreement shall be governed by and construed
in accordance with the laws of the State of California.
 
8.            Effective Date:  This Agreement is effective as of the date set
forth above.
 


 


 
[Signature Page to Separation Agreement Follows]
 
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below:
 




EXECUTIVE
 
SYMANTEC CORPORATION
      /s/ Gregory S. Clark   /s/ Scott Taylor
Gregory S. Clark
 
Scott Taylor, EVP General Counsel

            05/07/2019
  05/07/2019
Date
 
Date




 


 
[Signature Page to Separation Agreement]
 

